Citation Nr: 0906828	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  03-18 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board decision issued on November 19, 2002, that denied 
entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from January 1942 to August 
1942, and from January 1945 to June 1946.  He was a prisoner 
of war (POW) of the Japanese Imperial Government from April 
to August 1942.  He died in September 1997.  The appellant 
claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on motion as to CUE in a November 19, 2002, Board decision 
which denied service connection for the cause of the 
Veteran's death.  In March 2004 the Board determined that 
there was no CUE in the November 19, 2002 decision.  The 
appellant appealed to the Court of Appeals for Veterans 
Claims (Court).  In March 2008, the Court, having been 
advised of the appellant's death, vacated the Board's March 
2004 decision and dismissed the appeal for lack of 
jurisdiction.


FINDINGS OF FACT

In February 2006 VA was notified by the appellant's child 
that the appellant had died in October 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


